Order
Per Curiam:
Mr. Robert J. Veloek III appeals the Circuit Court of Jackson County, Missouri’s judgment denying his motion to modify the original dissolution decree as to the address designation for educational and mailing purposes of the child bom of the parties’ marriage. Because we find neither error nor precedential value, in our discussion of the issue presented, on appeal, we have instead provided the parties a legal memorandum explaining the basis for our ruling. The judgment is affirmed. Rule 84.16(b).